Citation Nr: 0401613	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, dated in December 2002, which denied the veteran's 
claims of entitlement to VA benefits.  The denial was duly 
appealed, and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The veteran requested a hearing before a Veterans Law Judge 
sitting in Washington, D.C.  A hearing was scheduled for 
October 30, 2003, and the veteran was duly notified at his 
last address of record on June 2, 2003.  The veteran failed 
to appear for his hearing.  Pursuant to 38 C.F.R. § 20.702(d) 
(2003) the veteran's request for a hearing will be treated as 
if withdrawn.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The appellant did not serve in the active military, naval 
or air service nor is he a member of a group considered to 
have performed active military, naval, or air service.


CONCLUSIONS OF LAW

The criteria for basic eligibility for VA compensation 
benefits have not been met.  38 U.S.C.A. § 101(2), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.159, 3.203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board finds that VA's duties to notify and assist have 
been fulfilled in the instant case.  See 38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159, 3.203 (2003).  Here, 
the RO advised the appellant of the evidence necessary to 
substantiate his claim of veteran status by various documents 
including a letter dated in October 2002, the General 
Instructions for VA Form 21-526 attached to the VA Form 21-
526 submitted by the veteran in November 2002, and the 
February 2003 Statement of the Case (SOC).  As such, the 
appellant was kept apprised of what he must show to establish 
status as a veteran.  Therefore, there is no further duty to 
notify.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Even should the appellant's alleged service be verified, it 
would not entitle him to benefits as a veteran under Chapter 
38 of the United States Code.  Consequently, the Board finds 
that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
Valiao v. Principi, 17 Vet. App. 229 (2003)(facts averred by 
claimant cannot conceivably result in grant of benefits the 
case should not be remanded for development that could not 
possibly change outcome of decision).  Thus, the Board finds 
that the duty to assist and duty to notify have been 
fulfilled, to include the revised regulatory provisions 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.  

Analysis

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits. 
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997); West v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), 
overruled on other grounds, Grantham v. Brown, 114 F.3d 1160- 
1 (1997).

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws. Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. 
§ 3.1(d) (2003).  The term "armed forces" includes the 
United States Army, Navy, Marine Corps, Air Force, Coast 
Guard, and the reserve components thereof. 38 U.S.C.A. 
§ 101(10); 38 C.F.R. § 3.1(a).  Persons considered to have 
performed active military, naval, or air service consists of 
54 additional categories of persons considered to have served 
in the active military.

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department. 
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate. If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department. 38 C.F.R. § 3.203.

The appellant has submitted immigration documentation that 
establishes that he immigrated to the US as a refugee from 
Laos in January 1980.  He alleges that he was a Lt. 
Instructor Soldier Commando United States of America from 
1970 to 1975.  He also alleges that U.S. military personnel 
instructed him in mortars while at he was at Camp Nonkseng, 
Ubol, Thailand from 1972 to 1973.  He alleges that he was a 
Lt. Instructor Soldier Commando United States of America at 
Camp Chaoratsavongseuk #26 km from 1970 to 1974 in city 
Savannakhet, Laos.  He reports that all of his old papers 
were stolen from him.

The veteran has not alleged service that would qualify him 
for VA benefits.  The service he alleges occurred prior to 
his immigration, and appears to be as a foreign troop under 
instruction of U.S. military personnel.  Even if assumed to 
be true, such service is not active service within the 
meaning of all applicable law and regulation authorizing 
benefits under Title 38 of the U.S. Code.  The appellant has 
not shown that he is a "veteran" pursuant to the 
aforementioned regulations. Under the circumstances of this 
case, the Board is without authority to grant the benefit 
sought on appeal as it is precluded by law.  In cases such as 
this, where the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA compensation benefits is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



